Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“a body disposed between the first and second frames; a first resin disposed on the body; and a light emitting device disposed on the first resin, … wherein the first and second frames comprise first and second metal layers including third and fourth openings passing through upper and lower surfaces around the first and second openings, respectively, and wherein widths of the first and second bonding parts in a horizontal direction are greater than widths of upper surfaces of the first and second openings in the horizontal direction” (claim 1);
“a body disposed between the first and second frames; a first resin disposed on the body; … wherein the first frame comprises a first metal layer disposed around the first opening, a third metal layer disposed on a side surface of the first metal layer, and a fifth metal layer disposed on a side surface of the third metal layer and disposed on an upper surface of the first metal layer, wherein the fifth metal layer disposed on the side surface of the third metal layer is disposed around the first conductive layer provided in the first opening, wherein the second frame comprises a second metal layer disposed around the second opening, a fourth metal layer disposed on a side surface of the second metal layer, and a sixth metal layer disposed on a side surface of the fourth 
“a body disposed between the first and second frames; BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 16/756,952Docket No.: 7166-0148PUS1Reply to Office Action of November 10, 2021Page 7 of 9 a first resin disposed on the body; and a light emitting device disposed on the first resin, …and a second metal included in the first frame is disposed between the first conductive layer and the first frame” (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899